WILBORN LAW OFFICE, P.C.
TIM WILBORN - OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



ANN MARY PHILLIPS,                                                   Case No. 6: 17-cv-00480-AC

       Plaintiff,

vs.                                                                        ORDER

COMMISSIONER of Social Security,

       Defendant.


       A supplemental award of attorney fees in the amount of $2,761.92 is hereby granted to

Plaintiff, pursuant to the Equal Access To Justice Act, 28 U.S.C. § 2412. The check shall be sent

to Tim Wilborn's address, above. In accordance with the fee assignment which Plaintiff has signed,

payment shall be made in Tim Wilborn's name ifno debt subject to offset exists .

                          .;A_
       DATED t h ~ ~ day of      (Y]qrc_A _,2019.

                                                                        . Magistrate Judge

Submitted by:
s/ Tim Wilborn, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff




ORDER - Page 1
